Citation Nr: 0907266	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  97-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
shoulder disability from February 11, 1998, to December 20, 
2005; a rating higher than 10 percent from December 21, 2005, 
to September 6, 2007; and a rating higher than 20 percent 
from September 7, 2007, to the present.

2.  Entitlement to an effective date earlier than January 22, 
1997, for a 40 percent rating for left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to March 
1954 and September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Veteran testified at a Travel Board hearing in August 
2003.  In October 2007, he was informed that the Veterans Law 
Judge who chaired that hearing was no longer with the Board.  
He was afforded another Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  Transcripts of 
both proceedings are of record.

In April 2007, the evaluation assigned for the Veteran's 
right shoulder disability was increased from noncompensable 
to 10 percent, effective December 21, 2005.  In October 2008, 
the evaluation again was increased from 10 percent to 20 
percent, effective September 7, 2007.  These actions did not 
satisfy the Veteran's appeal.

When this case most recently was before the Board in November 
2007, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The Board notes that the Veteran raised the issue of 
entitlement to an effective date earlier than February 11, 
1998, for the award of service connection for right shoulder 
disability at the August 2003 hearing.  That claim is 
referred to the originating agency for appropriate action.

FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's right 
shoulder disability has been manifested by painful, limited 
motion that most nearly approximates limitation of motion of 
the arm to at shoulder level.

2.  It was not factually ascertainable that the Veteran was 
entitled to a 40 percent rating for left shoulder disability 
prior to January 22, 1997.


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability warrants a 20 
percent rating, but not higher, throughout the period of this 
claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5201 and 5203 (2008).

2.  The criteria for a 40 percent disability rating for left 
shoulder disability were not met prior to January 22, 1997.  
38 U.S.C.A. §  5110 (West 2002); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Here, the record reflects that the Veteran was provided with 
the notice required under the VCAA by letters mailed in July 
2004 and May 2008.  The May 2008 letter specifically informed 
the Veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The letter 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected him.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf and provided 
appropriate notice with respect to the effective-date element 
of the claims.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the May 2008 letter.

Although adequate notice was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no reason to believe that 
the ultimate decisions of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The record reflects that service treatment records and VA 
medical records have been obtained.  In addition, the Veteran 
has been afforded appropriate VA and fee-basis examinations.  
Although the Veteran testified in May 2008 that his right 
shoulder disability had worsened since his last VA 
examination in December 2005, the Board notes that subsequent 
VA treatment records, including a comprehensive August 2008 
record, adequately address the current level of severity of 
the Veteran's disability.  Therefore, the Board finds that a 
new VA examination is not warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right shoulder disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.

The Veteran's right shoulder disability currently was 
evaluated as noncompensable prior to December 21, 2005; as 10 
percent disabling from December 21, 2005, to September 6, 
2007; and currently as 20 percent disabling from September 7, 
2007, to the present.  After careful consideration, the Board 
finds that a 20 percent rating is warranted for the 
disability throughout the appeal period.

The Veteran's right shoulder disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  This code 
provides that malunion of the clavicle or scapula of the 
major arm or nonunion of the clavicle or scapula of the major 
arm, without loose movement, warrant a 10 percent rating.  A 
20 percent rating is warranted for nonunion of the clavicle 
or scapula of the major arm with loose movement or for 
dislocation of the clavicle or scapula of the major.  The 
record reflects that the Veteran is right-handed; therefore, 
his right shoulder corresponds to the major arm.  

Diagnostic Code 5203 also provides that impairment of the 
clavicle or scapula may be rated on the basis of impairment 
of function of the contiguous joint.  Impairment of the 
contiguous joint, the Veteran's right shoulder, is addressed 
by 38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains to 
limitation of motion of the arm.  This code provides that a 
20 percent rating is warranted for limitation of the motion 
of the major arm to at shoulder level.  A 30 percent rating 
is warranted for limitation of motion of the major arm to 
midway between side and shoulder level.  The maximum 
schedular rating of 40 percent rating is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side.

The medical evidence of record reflects that the Veteran was 
able to achieve full flexion and abduction of the right 
shoulder on fee-basis examination in August 1999.  In 
addition, flexion and abduction were only slightly diminished 
in several pertinent VA treatment records.  The Board notes, 
however, that abduction of the right arm repeatedly was 
limited to 95 degrees or less between February 2000 to August 
2008, and flexion similarly was limited to 100 degrees or 
less from July 1998 to August 2008.  This evidence 
establishes that the Veteran's right shoulder has been 
manifested throughout the appeal period by painful, limited 
motion that most nearly approximates limitation of motion of 
the major arm to at shoulder level.

The Board has considered whether the Veteran is entitled to a 
rating higher than 20 percent for right shoulder disability 
but has concluded that he is not.  Although the Veteran 
reported that he was unable to lift his arms beyond 45 
degrees, or midway between side and shoulder level, in a 
September 2002 treatment record and at the August 2003 
hearing, the preponderance of the evidence of record 
demonstrates that motion of the arm is limited to 
approximately shoulder level.  Accordingly, a 30 percent 
rating is not warranted under Diagnostic Code 5201.

The Board has considered whether there is any other schedular 
basis to assign a higher rating during the appeal period but 
has concluded that there is none.  In this regard, the Board 
notes that although a June 2008 imaging study revealed mild 
degenerative changes of the inferior glenohumeral joint, 
there is no evidence of malunion of the humerus; recurrent 
dislocation at the scapulohumeral joint; fibrous union of the 
humerus; nonunion of the humerus, or false flail joint; and 
loss of head of the humerus, or flail shoulder.  There also 
is no evidence of ankylosis of the scapulohumeral 
articulation.  Accordingly, the higher disability ratings 
provided under Diagnostic Codes 5200 and 5202 are not 
applicable to the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's right shoulder disability warranted a rating higher 
than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for his service-connected 
right shoulder disability.  Although the Veteran testified 
that his disability affects his ability to perform physical 
labor, he stated at the May 2008 hearing that he has 
continued to work as a consultant.  In sum, there is no 
indication in the record that the average industrial 
impairment from the Veteran's right shoulder disability would 
be in excess of that contemplated by the rating assigned 
during the appeal period.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted.

Earlier Effective Date Claim

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2008).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2008).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2008); see also 38 C.F.R. § 3.155(a) 
(2008).  The Board also notes that VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In making 
this determination, the Board must consider all of the 
evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 
20.302 (2008).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2008).  38 C.F.R. § 3.104(a) (2008).  If a claimant wishes 
to reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Analysis

The Veteran contends that an effective date earlier than 
January 22, 1997, is warranted for the 40 percent evaluation 
for left shoulder disability.  He maintains that his 
disability has warranted a 40 percent evaluation since April 
1, 1993, the date service connection was granted.

For the reasons discussed below, the Board finds that the 
appropriate effective date for the 40 percent rating for the 
Veteran's left shoulder disability is not earlier than 
January 22, 1997.

In December 1995, a hearing officer of the RO issued a 
decision awarding service connection for left shoulder 
disability, effective April 1, 1993.  The hearing officer 
determined that the Veteran's left shoulder disability 
warranted the assignment of a 10 percent rating.  The veteran 
did not appeal this decision and has not alleged CUE in the 
decision.  Therefore, the Board cannot review the factual 
determination made by the RO in assigning a 10 percent 
rating, effective April 1, 1993, which is final.

As noted, the effective date of an award of increased 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The Board has reviewed the evidence from 
the period one year prior to the date of the Veteran's 
January 1997 formal claim for an increased rating and 
concluded that it was not factually ascertainable that an 
increase in disability occurred during this period.  Indeed, 
although VA treatment records dated in February 1996, May 
1996, August 1996, and October 1996 reflect that the Veteran 
continued to experience tenderness to palpation of the AC 
joint and diminished range of motion in the left shoulder, he 
also reported some improvement in pain.  There also is no 
evidence that limitation of motion warranted was compensable; 
there was ankylosis of the scapulohumeral articulation; or 
there was impairment of the clavicle, scapula, or humerus.

The Board also has considered whether any of the VA treatment 
records from the period prior to January 22, 1997, constitute 
informal claims for an increased rating and establish the 
Veteran's entitlement to an effective date earlier than 
January 22, 1997, for the award of a 40 percent rating.   See 
38 C.F.R. § 3.157(b).  After careful consideration, the Board 
has concluded they do not.  VA treatment records dated from 
December 1993 to September 1995 all reflect treatment for the 
Veteran's left shoulder disability, but they also show that 
no increase in that disability occurred.  Flexion and 
abduction varied during this period from 100 degrees to 170 
degrees, but the preponderance of the evidence shows that 
limitation of motion of the left shoulder was not 
compensable, even considering the Veteran's complaints of 
pain.  These records also show that there was no ankylosis of 
the scapulohumeral articulation and no impairment of the 
clavicle, scapula, or humerus.

In sum, the evidence of record does not establish that the 
Veteran's left shoulder disability warranted a 40 percent 
rating prior to January 22, 1997.  Accordingly, the claim for 
an effective date earlier than January 22, 1997, for a 40 
percent rating for left shoulder disability is denied.


ORDER

The Board having determined that the Veteran's right shoulder 
disability warrants a 20 percent rating throughout the period 
of this claim, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an effective date earlier than January 22, 
1997, for a 40 percent rating for left shoulder disability is 
denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


